March 4, 1916. The opinion of the Court was delivered by
The plaintiff was in the employ of the defendant, and his statement of his employment is:
"I was working for the city of Rock Hill in the summer and fall of 1913; was hired by the city or by Mr. Hoke, superintendent of streets of Rock Hill. I generally did work; whatever he told me to do on the streets and different things; run the steam roller and worked hands on the streets and crusher work. I worked with the crusher about six weeks in all. I was superintending the crusher, the work, overseer of the hands, looking after them, when I got hurt. Mr. Hoke was over me; he was my boss."
The plaintiff's hand was crushed in the crusher. There are quite a number of allegations of negligence, but it is *Page 118 
sufficient to say that the plaintiff alleged that the crusher was in bad repair; that it was broken, only a part of the machine was used, and this caused an unnecessary accumulation of rock, which clogged the crusher; this made it necessary for the plaintiff to go up on the machine and take a stick and move the rock; that he was instructed not to stop the machine to unclog it; that much of his time was taken up with unclogging the machine; the plaintiff went up on the machine to unclog it, and when he got it unclogged, a wagon came up for crushed rock and he turned to give directions to the driver and his foot slipped from the place on which he was standing (this was alleged to be an inadequate footrest) and the plaintiff started to fall on the rocks below; that in order to save himself he caught at the machine, and by reason of the reverse motion of the cogwheels his hand and arm were caught and crushed. For this injury the plaintiff brought suit. The judgment was for the plaintiff, and the defendant appealed.
1. The first question raised by this appeal is as to the liability of a municipality to an employee for negligence. Appellant says:
"The contention of the appellant is that the legislature did not intend, nor does it in any way give to a person employed by the city any cause of action for an injury by him received; but, on the other hand, it intended to protect the pedestrian."
The authority to bring this action is based upon section 3053, Civil Code, vol. I, 1912. It is unnecessary to quote the whole section. The statute says: "Any person who shall receive bodily injury or damages," etc. "Any person" includes an employee. If there are defects in the statute, the legislature, and not the Courts, must amend the statute. This exception cannot be sustained.
2. The next question is: Should the presiding Judge have granted a nonsuit? *Page 119 
"Second Ground. Did the plaintiff have another safe way in which he could have performed the work he was engaged in at the time of his injury, and did he adopt the dangerous way?" That was a question for the jury. This exception is overruled.
3. "Third Ground. That plaintiff's testimony shows that his own act, combined with an act of God, contributed to his injury." This also was a question for the jury, and there was evidence to carry that question to the jury. This exception is overruled.
4. "The injury was caused by a fellow servant." There was no allegation or evidence that the injury was caused by a fellow servant. This exception is overruled.
5. "Assumption of risk." Assumption of risk is an affirmative defense, and must be pleaded. It was not pleaded, and is not, therefore, an available defense.
6. "The next question is that the act is unconstitutional in that it violates the State and Federal Constitution as to due process of law." The process of law is complete. That certain defense may or may not be available does not affect the question of due process of law.
7. The next question is: Was it error to refuse to allow a witness for the defendant to testify as to the purpose of a ladder that was standing by the crusher and used in connection with it? His Honor said: "Every one knows the use to which a ladder is put." We agree with him. The way in which it could have been used to minimize the danger was a matter of argument.
8. The Court permitted the plaintiff to introduce certain testimony after the defendant had closed its case, and the appellant claims the testimony was not in reply.
That is a matter within the discretion of the presiding Judge. If testimony is introduced on the part of the plaintiff, *Page 120 
that is not in reply; the defendant has the right to offer evidence on his part to contradict or explain it. If defendant's evidence is rejected, then he has his right of appeal as the failure to admit it is reversible error. The defendant must claim his right to reply to new matter or he waives the right.
9. "The Court refused to permit a witness for defendant to testify that the bin was in good condition." This was an opinion, and the witness did not qualify as an expert.
The judgment is affirmed.